THE STATE OF SOUTH CAROLINA
                         In The Supreme Court

            In the Interest of Christopher H., a Juvenile under the age
            of Seventeen, Respondent.

            Appellate Case No. 2021-000371



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                         Appeal from Richland County
                      W. Greg Seigler, Family Court Judge


                             Opinion No. 28097
                  Submitted April 6, 2022 - Filed June 8, 2022


                                  DISMISSED


            Attorney General Alan McCrory Wilson, Senior Assistant
            Deputy Attorney General Deborah R.J. Shupe, of
            Columbia; Solicitor, Eleventh Judicial Circuit, Samuel R.
            Hubbard III, of Lexington, all for Petitioner.

            Appellate Defender Taylor Davis Gilliam, of Columbia,
            for Respondent.


PER CURIAM: We granted the State's petition for a writ of certiorari to review the
court of appeals decision in Int. of Christopher H., 432 S.C. 600, 854 S.E.2d 853
(Ct. App. 2021). We agreed to address whether the court of appeals: 1) improperly
interpreted subsection 23-3-430(D) of the South Carolina Code (2007) and the
legislative intent behind it; 2) improperly ignored the proper standard of appellate
review by weighing evidence and substituting its own interpretation of the evidence
for that of the family court; and 3) improperly based its decision only on testimony
presented at the family court hearing while ignoring the other evidence supporting
the family court's determination of good cause. Shortly before oral argument was to
be heard in this Court, the Governor signed into law Act 221 of 2022, which
substantially amended subsection 23-3-430(D) and enacted section 23-3-436. Act
No. 221, 2022 S.C. Acts ___, ___. After reviewing Act 221, the Court directed its
Clerk to write the parties asking them to be prepared to discuss justiciability at oral
argument. The State then filed a motion to dismiss its petition on the ground Act
221 rendered the issues moot and asking the Court to vacate the opinion of the court
of appeals. Respondent filed a return indicating his consent to the dismissal but
opposing the State's request to vacate the opinion of the court of appeals. After
careful consideration, we agree the issues before the Court are now moot, and
without reaching the merits of those issues, we dismiss the petition for a writ of
certiorari. We decline, however, to vacate the opinion of the court of appeals.

DISMISSED.

BEATTY, C.J., KITTREDGE, HEARN and FEW, JJ., concur. JAMES, J.,
not participating.